Citation Nr: 1428258	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Apportionment of the Veteran's compensation benefits.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disorder, entitlement to service connection for a knee disorder, a psychiatric disorder, and a sleep disorder are subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) following a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges the Veteran's request for his representative to present testimony before the Board on his behalf while he remains incarcerated.  Federal regulation provides that requests for appearances by representatives alone to personally present argument may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding member assigned to conduct the hearing.  38 C.F.R. § 20.700(b) (2013).  In this case, the Veteran has communicated his assertions regarding his claim for an apportionment of VA compensation benefits in written correspondence, and his representative has had the opportunity to present argument on the Veteran's behalf and has done so in informal hearing presentations dated in March and August 2013.  In addition, the claim is being remanded to obtain additional information regarding the request for an apportionment of his VA compensation benefits.  Therefore, the undersigned concludes that good cause has not been shown to allow for an appearance at a hearing by the Veteran's representative alone.


REMAND

The Veteran has been incarcerated since September 2007 and is serving a 45-year sentence for conviction of a felony offense.  Service connection is in effect for right and left ankle disabilities, each rated as 20 percent disabling; the combined evaluation for compensation is 40 percent.  Because he is incarcerated, his VA disability compensation is paid at the 10 percent rate.  See 38 U.S.C.A. § 1114(a).  The Veteran seeks for an apportionment to be made of his VA compensation benefits while he is incarcerated.

In February 2009, the Veteran requested that 100 percent of his VA compensation benefits go to A. D. S.  In a May 2009 letter, the RO asked A. D. S. to provide specific information in response to the Veteran's request for an apportionment of VA benefits on his behalf, including the relationship of A. D. S. to the Veteran.  In a May 2009 letter to the Veteran, the RO also requested information from the Veteran regarding his request for an apportionment of his benefits on behalf of A. D. S. for support of dependents not living with him.

In correspondence received in June 2009, the Veteran indicated that A. D. S. was his adult brother and he had power of attorney over all of the Veteran's affairs while he was incarcerated.  He requested that an apportionment of his VA benefits go to his brother on behalf of his dependent daughter, A. S.  He indicated that her date of birth was in February 1997.

In a September 2009 letter, the RO notified the Veteran that the claim for an apportioned share of his benefits on behalf of his child, A. S., was denied "because the claimant" did not respond to the request for information.  In a separate letter also dated in September 2009, the RO notified A. D. S. that VA could not pay a portion of the Veteran's monthly VA benefits to him on behalf of the Veteran's child, A. S., because he did not respond to the request for information.  The claims file does not include any communication received by VA from A. D. S. 

In May 2010 correspondence, the Veteran requested that [an apportionment of his VA compensation benefits] be given to his sister, C. P., because she had power of attorney to manage his affairs and she maintained possession of his belongings and provided "safe keeping of such, which is also [his] home upon release."  He stated that his "contributions are essential since Mrs. [P.] lives on a very minimal income," and the apportionment was "not only crucial to [him], but to her also."

In July 2010 correspondence from the Veteran, which the RO construed as a notice of disagreement with the September 2009 administrative decision denying an apportionment of his benefits to A. D. S., the Veteran stated that he was divorced, his mother was deceased, and his sister, C. P., was his "most immediate qualifying family member."  He reported that before his incarceration, he and C. P. shared a residence and an apportionment of his VA benefits would help C. P. to "maintain the residence" and would help him to avoid being homeless upon release from prison.

In a February 2011 letter, the RO asked the Veteran for clarification regarding his apportionment claim.  The RO noted that the Veteran first requested an apportionment to go A. D. S.  Then, he stated that he wanted an apportionment to go to his daughter, A. S., at his brother's address.  Finally, he stated that the apportionment should go to his sister, C. P.  The RO asked whether A. D. S. is a brother or dependent child; and if A. D. S. is a brother, whether the Veteran's daughter, A. S., was the Veteran's only dependent child.  Finally, the RO asked whether the Veteran's sister, C. P., had legal custody of the Veteran's dependent child or children and whether they resided at her address.

The Veteran replied in March 2011, stating that A. D. S. is his brother and had custody of his daughter, A. S., while he was incarcerated.  In June 2010, his sister, C. P., became the guardian of A. S., so the Veteran sent a new apportionment request.  He stated that A. S. had turned 18 years old and is now in college.

In a May 2011 statement of the case (SOC), the RO continued to deny the Veteran's request to have his VA compensation benefits apportioned because A. D. S. did not furnish requested information, because the Veteran did not furnish proof of birth and dependency of his daughter, and because a response from the Veteran had not been received regarding the February 2011 letter requesting clarification.  (It should be pointed out that the Veteran is not a proper apportionment claimant.  This is so because he is always free to financially support his dependents.  No determination is required by VA for him to do so.  Here, without a proper apportionment claimant, VA cannot award an apportionment.  Nevertheless, because of the possibility that a proper claimant may be forthcoming, and because it appears to be the Veteran's desire that a claimant present himself or herself, the Board will remand this case.)  

The case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to furnish a birth certificate for his daughter, A. S., proof of dependency of his daughter, and documentation regarding her legal guardian(s) or custodian(s) during the Veteran's incarceration.

2.  The AOJ should notify the Veteran's sister, C. P., of the Veteran's request to apportion his VA benefits to C. P. on behalf of his dependent daughter, A. S., and give the Veteran's sister, C. P., an opportunity to furnish the information necessary to consider a claim of apportionment-in other words to assert herself as a proper claimant on behalf of the Veteran's dependent child.

3.  After the development requested above has been completed, as well as any other development that is deemed appropriate, the issue on appeal should be readjudicated, to include consideration of an apportionment for all the Veteran's dependent children.  If the apportionment question is not resolved to the satisfaction of any proper apportionment claimant such as a custodian of a dependent child, and to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be provided to the parties involved.  If no proper claimant comes forward, the Veteran should be given notice in a SSOC that there is no proper apportionment claimant.  (Apportionment is a benefit payable based on entitlement shown by a party other than the Veteran.  The Veteran is not a proper claimant, and if no other person claims apportionment, then the Veteran should be so notified in a SSOC.)  Thereafter, if appropriate, the case should be returned to the Board for appellate review.

Any proper party has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

